DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 11 are rejected under 35 U.S.C. 102(a) (1) as being anticipated Thomas, S. (US Pat. Pub. No. 2008/0314789, hereinafter Thomas).
In regards to Claim 1, Thomas discloses a divider (#10) suitable for a sterilization filter basket for the sterilization of medical instruments, 
the divider (#10) comprising a first lateral wall section, a second lateral wall section and a central wall section therebetween (see figure 2 below),
the divider being substantially flat in configuration (see figure 2 below),
the central wall section is configured as having a plurality of openings (#32) (see figure 2 below and paragraphs [0092]-[0093]),
the first lateral wall section equipped with a slit-shaped notch, so that a lateral region of the first lateral wall section, which is separated by the slit-shaped notch, is formed as a resilient section, wherein the resilient section has a number of protrusions extending at least in a lateral direction (see figure 2 below and paragraphs [0099]-[0101], and [0104]), and
the second lateral wall section having a number of protrusions (#92) extending at least partially in the lateral direction (see figure 2 below and paragraphs [0096] and [0104]).

    PNG
    media_image1.png
    587
    748
    media_image1.png
    Greyscale

Claim 2, Thomas disclose wherein at least one protrusion (#64) of the second lateral wall section extends at least partially in a direction parallel to an extension plate of the central wall section (see figure 2).
Although Thomas fails to disclose that the at least one protrusion extends at least partially in a direction perpendicular to an extension plate of the central wall section, changing the direction of the at least one protrusion to a direction perpendicular instead of parallel is a mere engineering design choice in order to obtain a desired end-result, such as for improved engagement to the basket, is considered prima facie obvious and has no patentable weight, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04.
In regards to Claim 3, Thomas discloses wherein the protrusions of the second lateral wall section are substantially L-shaped in configuration and extend from the second lateral wall section first in the lateral direction, and in subsequence extension in a direction parallel to a surface of the central wall section (see figure 2).
Although Thomas fails to disclose that the protrusions extend in a subsequence extension in a direction perpendicular to a surface of the central wall section, changing the direction of the protrusions to a direction perpendicular instead of parallel is a mere engineering design choice in order to obtain a desired end-result, such as for improved engagement to the basket, is considered prima facie obvious and has no patentable weight, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04.

Claim 4, Thomas discloses a divider (#10) suitable for a sterilization filter basket for the sterilization of medical instruments, 
the divider (#10) comprising a two lateral wall sections and a central wall section therebetween (see figure 2 below),
the divider being substantially flat in configuration (see figure 2 below),
the central wall section having a plurality of openings (#32) (see figure 2 below and paragraphs [0092]-[0093]), and
each of the lateral wall sections having a slit-shaped notch, so that a lateral region of each lateral wall section, which is separated by the slit-shaped notch, is formed as a resilient section, wherein each resilient section has a number of protrusions (#92, #64) extending at least in a lateral direction (see figure 2 below and paragraphs [0099]-[0101], and [0104]).

    PNG
    media_image2.png
    582
    781
    media_image2.png
    Greyscale


In regards to Claim 5, Thomas discloses wherein the divider (#10) is mirror-symmetrical (see figure 2).
In regards to Claim 6, Thomas discloses wherein the divider (#10) is rotationally symmetrical (see figure 2).
In regards to Claim 7, Thomas discloses wherein each lateral wall section has at least two protrusions (#92, #64) (see figure 2). 
In regards to Claim 8, Thomas discloses wherein on one resilient section a manipulation section is formed (see figure 2 below and paragraph [0104]).

    PNG
    media_image3.png
    446
    776
    media_image3.png
    Greyscale

	In regards to Claim 9, Thomas discloses wherein the manipulation section is between two protrusions (#92) (see figure 2 above).
In regards to Claim 11, Thomas discloses wherein the divider (#10) is made of metal (see paragraph [0080]).
Claims 4, 8 and 10 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Göbel, J. (EP 0705573A2, relied on machine translation, hereinafter Gobel).
In regards to Claim 4, Gobel discloses a divider suitable for a sterilization filter basket for the sterilization of medical instruments, 
the divider comprising two lateral wall sections (#2.1) and a central wall section therebetween (#2.3) (see figure 3 below),
the divider being substantially flat in configuration (see figure 3 below),
the central wall section (#2.3) having a plurality of openings (#2.8, #2.15) (see figure 3 below),
each of the lateral wall sections having a slit-shaped notch, so that a lateral region of each lateral wall section, which is separated by the slit-shaped notch, is formed as a resilient section, wherein each resilient section has a number of protrusions (#2.2) extending at least in a lateral direction (see figure 3 below).

    PNG
    media_image4.png
    729
    804
    media_image4.png
    Greyscale

	In regards to Claims 8 and 10, Gobel discloses wherein on one resilient section a manipulation section is formed and wherein the manipulation section is configured as a lateral recess (see figure 3 below).

    PNG
    media_image5.png
    734
    642
    media_image5.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JELITZA M PEREZ/Primary Examiner, Art Unit 1796